DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 9 November 2020, which papers have been filed.
Claims 1-17 are currently presented or examination, of which claims 14-17 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 9 October 2020 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: The Specification collectively groups Figures at page 3.  The examiner recommends listing each Figure individual with its own description, to prevent creating an opportunity for confusion.
The use of the term “Bohler”, recited at page 4 line 4, for example, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature .
Appropriate correction is required.
Claim Objections
Claims 1-13 are objected to because of the following informalities:
Claim 1 recites the conjunctive alternative form “and/or” at line 5 rather than the conventional form of “at least one of [A] and [B].” The examiner recommends amending the claim to reflect the conventional form.
Claim 1 recites the preamble “Method for manufacturing a decorative article” rather than “A method for manufacturing a decorative article.” The examiner strongly recommends amending the preambles.
Claims 2-13 each depend from claim 1, and each recites the preamble “Method according to claim” rather than “The method according to claim.” The examiner strongly recommends amending the preambles.
Appropriate correction is required.
The examiner notes that listings of multiple elements do not include the Oxford comma.  For the sake of clarity, where the examiner understands the list to consist of elements which would be separated by such an Oxford comma, the rejections or discussions below will treat the claims as including the Oxford comma.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “said material” at lines 1-2. Claim 1, from which claim 2 depends, recites “a material” at line 3 and “a metallic material” at lines 3-4”  It is unclear to which “said material” refers.
Claims 3-4 each depend from claim 2, and therefore are rejected for at least the reasons presented above with respect to claim 2.
Claim 4 contains the trademark/trade name Bohler P570.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a metallic material or alloy and, accordingly, the identification/description is indefinite.
Claim 5 recites a listing of elements in what appears to be conventional Markush group, however the group is open-ended.  The MPEP instructs the examiner to reject an open ended Markush listing of alternatives under 35 USC 112(b) (see MPEP 2173.05(h)(I)).  Claim 5 is so rejected, for presenting an open ended list of alternatives.
Claim 6 recites the limitation "the machining step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-8 depend from claim 6, and therefore are rejected for at least the reasons presented above with respect to claim 6.
Claim 8 recites the limitation "the machining step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the moulding step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "substantially identical" in claim 9 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How many dimensions must be substantially identical?  Which dimensions must be substantially identical?  How much may a dimension differ while being considered substantially identical?  If the finished product is a watch, does it matter if the watch is for a child’s wrist or an adult’s wrist?
Claim 10 recites “the cold forming step is performed in several passes with a heat treatment between the passes.”  The examiner understands the term “several” to suggest three or more, colloquially, but to not have a specific and universal definition.  If “several” is understood to be three passes, how many heat treatments must be performed between the passes to read on the limitations of claim 10?
Claim 11 depends from claim 10, and therefore is rejected for at least the reasons presented above with respect to claim 10.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation between 0.1 and 20 micrometers, and the claim 
Claim 13 recites a listing of elements in what appears to be conventional Markush group, however the group is open-ended.  The MPEP instructs the examiner to reject an open ended Markush listing of alternatives under 35 USC 112(b) (see MPEP 2173.05(h)(I)).  Claim 13 is so rejected, for presenting an open ended list of alternative finishing treatments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, and 12-13
Claims 1-3, 5-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2018/0264547 to Tamura et al. (hereinafter “Tamura”) in view of United States Patent Application Publication 2017/0334236 to Grossenbacher et al. (hereinafter “Grossenbacher”).
Regarding claim 1, Tamura discloses a method for manufacturing a decorative article (see paragraph [0047]; Fig. 2) comprising the following steps of: making a blank (see paragraph [0192]) by injection molding (see paragraph [0220]) a material comprising a metallic material (see paragraph [0193]; metal powder), machining and/or polishing the blank (see machining processes, paragraph [0233]) to obtain a product (body following machining processes disclosed), and forming the product to print a raised or recessed relief pattern (see watch bezel 12, Fig. 2) on part of the surface of said product, said product with the pattern forming the decorative article. Tamura teaches that the metal material may include steel (see paragraph [0151]) and that it is known in the prior art (see paragraph [0005]) to form injection molded products using stainless steel and titanium.  Tamura does not explicitly disclose how the raised or recessed pattern shown (unnumbered numerals shown in Fig. 2) is formed.  
Grossenbacher is directed to a method for producing a decorative article for a watch (see Title and paragraph [0002]), in the same field of endeavor as Applicant’s invention and Tamura.  Grossenbacher teaches the process includes forming a substrate (SB) with an upper or outer surface (SP) which includes performing machining (see paragraph [0028] and [0061]) to the surface to create a pattern thereon.  The material being patterned may be formed of a metallic material, such as stainless steel (see paragraph [0041]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method taught by Tamura to include a conventional patterning technique, such as engraving, as taught by Grossenbacher. (See MPEP 2143(A)).  A person having ordinary skill in the art would reasonably expect that the patterning illustrated in Figure 2 of Tamura could be predictably 
Thus, the combination of Tamura and Grossenbacher teaches the limitations of claim 1.
Regarding claim 2, the combination of Tamura and Grossenbacher teaches the limitations of claim 1, and further Tamura teaches that said material is a titanium alloy or a stainless steel (see paragraphs [0151] and [0005]; it is known in the art to form injection molded products using stainless steel).
Regarding claim 3, the combination of Tamura and Grossenbacher teaches the limitations of claim 2, and further Tamura teaches that the said titanium alloy is an alloy Ti-6Al-4V (where the metallic material is stainless steel, the type of titanium alloy is moot).
Regarding claim 5, the combination of Tamura and Grossenbacher teaches the limitations of claim 1, and further Tamura teaches that the decorative article is an external timepiece part chosen from the list including a pusher, a crown (crown), a valve, a case middle, a back cover (case backs), a bezel (bezel), a bracelet link (band bangle), a bracelet clasp (band clasps), and a dial (dial ring; see paragraph [0262]).
Regarding claim 6, the combination of Tamura and Grossenbacher teaches the limitations of claim 1, and further Tamura teaches that the blank (molded body) is a semi-finished product subjected to the machining step to obtain said product having dimensions substantially identical to those of the decorative article (finishing processes; see paragraph [0233]).
Regarding claim 7, the combination of Tamura and Grossenbacher teaches the limitations of claim 6, and further Tamura teaches that the decorative article is an external timepiece part chosen from among a valve, a crown, and a pusher (at least crown disclosed, see paragraph [0262]) and in that the semi-finished product is a cylindrical billet 
Regarding claim 8, the combination of Tamura and Grossenbacher teaches the limitations of claim 7, and further Tamura teaches that the cylindrical billet is subjected to the machining step prior to the forming step (“degreased body may be subjected to machining such as grinding, polishing, or cutting”; see paragraph [0233]).  The MPEP further teaches that selection of any order of process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04(IV)(C)).  One having ordinary skill in the art would reasonably expect that there is there is no new or unexpected result between performing a machining step before a forming step or a forming step before a machining step.
Regarding claim 9, the combination of Tamura and Grossenbacher teaches the limitations of claim 1, and further Tamura teaches that the blank produced by the moulding step has dimensions substantially identical to those of the decorative article (product can be formed to near net shape; see paragraph [0047]).
Regarding claim 12, the combination of Tamura and Grossenbacher teaches the limitations of claim 1, and further Tamura teaches that the step of making a blank includes the following sub-steps of: a) making a feedstock containing a metal material powder (see paragraph [0180]) and an organic binder system (organic binders, see paragraph [0203]), said metal material powder having a d50 comprised between 0.1 and 20 micrometers (average diameter may be between 0.5 micrometers and 30 micrometers, overlapping the claimed range; see MPEP 2144.05(I)), b) injection moulding to form the blank (molding step; see paragraph [0192]; injection molding see paragraph [0220]), c) debinding the blank (degreasing; see paragraph [0192]), and sintering (paragraph [0234])at a temperature between 1100 and 1500 degrees Celsius (980 degrees to 1450 degrees; see paragraph [0236]; overlapping the claimed range; see MPEP 2144.05(I)) for a time between 1 and 10 hours (between 0.2 hours and 7 hours; see paragraph [0237]; overlapping the claimed range; see MPEP 2144.05(I)).
Regarding claim 13, the combination of Tamura and Grossenbacher teaches the limitations of claim 1, and further Grossenbacher teaches that after the forming step, the product with the pattern is subjected to a finishing treatment such as an electrochemical, satin-finishing, or polishing treatment (see paragraph [0046], following engraving in paragraph [0043]).
Claim 4
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tamura and Grossenbacher as applied to claim 2 above, and further in view of United States Patent Application Publication 2016/0263653 to Kim et al. (hereinafter “Kim”).
Regarding claim 4, the combination of Tamura and Grossenbacher teaches the limitations of claim 2, and further Tamura teaches that the metallic material may be a stainless steel (see paragraph [0005]; stainless steel is conventional in the art), however the combination does not explicitly disclose that the stainless steel is 316L stainless steel. Tamura notes that articles such as watches (see paragraph [00262]) can be used in contact with human skin and are required to have resistance to body fluids such as sweat, saliva, food, detergents, and other chemicals (paragraph [0262]).
It is known in the art of watch components to use 316L stainless steel. For example, Kim teaches a method for forming an injection molded component (see paragraph [0001]) suitable for use in a watch (see paragraph [0058]).  The injection molded component may be made from a stainless steel (see paragraph [0048]) such as 316L stainless steel using known treatment processes.  Kim teaches that the product formed by this technique may have increased hardness levels (see paragraph [0052] and may be resistant to corrosion (see paragraph [0055]).
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Tamura and Grossenbacher to use a conventional stainless steel material, such as 316L stainless steel as taught by Kim. (See MPEP 2143(C)).  The resulting method would advantageously be resistant to wear and corrosion, as taught by Kim.
Thus, the combination of Tamura, Grossenbacher, and Kim teaches the limitations of claim 4.
Alternatively, claims 1-4
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0283912 to Nakamura et al. (hereinafter “Nakamura”) in view of Grossenbacher.
Alternatively, regarding claim 1, Nakamura teaches a method for manufacturing a decorative article (watch component; see paragraph [0141]) comprising the following steps of: making a blank (ingot; see paragraphs [0217]-[0218]) by injection molding (see paragraph [0193]) a material comprising a metallic material (titanium alloy), machining and/or polishing the blank (cut and polished) to obtain a product (see paragraph [0218]), and forming the product to print a raised or recessed relief pattern (see Fig. 3, including pattern of marks and text) on part of the surface of said product, said product with the pattern forming the decorative article.  Nakamura does not explicitly disclose how the raised or recessed pattern shown (unnumbered numerals shown in Fig. 3) is formed.  
Grossenbacher is directed to a method for producing a decorative article for a watch (see Title and paragraph [0002]), in the same field of endeavor as Applicant’s invention and Nakamura.  Grossenbacher teaches the process includes forming a substrate (SB) with an upper or outer surface (SP) which includes performing machining (see paragraph [0028] and [0061]) to the surface to create a pattern thereon.  The material being patterned may be formed of a metallic material, such as brass, stainless steel, or nickel (see paragraph [0041]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method taught by Nakamura to include a conventional patterning technique, such as engraving, as taught by Grossenbacher. (See MPEP 2143(A)).  A person having ordinary skill in the art would reasonably expect that at least some of the patterning illustrated in Figure 3 of Nakamura could 
Thus, the combination of Nakamura and Grossenbacher teaches the limitations of claim 1.
Regarding claim 2, the combination of Nakamura and Grossenbacher teaches the limitations of claim 1, and further Nakamura teaches that said material is a titanium alloy (see paragraph [0071]) or a stainless steel.
Regarding claim 3, the combination of Nakamura and Grossenbacher teaches the limitations of claim 2, and further Nakamura teaches that said titanium alloy is an alloy Ti-6Al-4V (see paragraph [0071]).
Regarding claim 4, the combination of Nakamura and Grossenbacher teaches the limitations of claim 2, and further Nakamura teaches that the stainless steel is Bohler P570 or 316L steel (where the metallic material is a titanium alloy, the type of stainless steel is moot).
Claims 10
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tamura and Grossenbacher as applied to claim 2 above, and further in view of United States Patent 6,365,073 to De Sisti (hereinafter “De Sisti”)
Regarding claim 10, the combination of Tamura and Grossenbacher teaches the limitations of claim 1.  Grossenbacher is silent regarding the forming being a cold process, however it is known in the art of engraving surfaces to perform engraving as a cold process.
For example, De Sisti teaches a process for engraving on surfaces (see col. 1, lines 31-42) which may be a cold or a hot process.  De Sisti teaches that the process may be used to perform engraving without errors produced by re-placing the workpiece (Col. 1, line 62 – Col. 2, line 6) using an engraving tool (1).
It would have been within the level of ordinary skill in the art to modify the method taught by the combination of Tamura and Grossenbacher to include performing the forming using a conventional technique, such as the cold forming engraving taught by De Sisti. (See MPEP 2143(A)).  It would have been within the level of ordinary skill in the art to modify the method to include a conventional engraving apparatus without modification of the principles of operation of the combination of Tamura and Grossenbacher.
Thus, the combination of Tamura, Grossenbacher, and De Sisti teaches the limitations of claim 10.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication 2004/0231159 to Shibuya et al. is directed to forming a decorative article.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/25/2021